DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions.      
    Response Date
2. 	This Office Action is in response to applicant's response filed on November 23, 2021 

from Non-Final Office Action mailed out on June 23, 2021. 


  			                        Status of Claims 
3.   	Claims 1-4, 6-8 and 10-11 have been amended. Claims 14-20 have been newly 

added. Claims 1-20 are pending in the Application.


        Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
5.	Claim 15 is objected to because of the following informalities:  the claim recites “wherein said device to which the set of comments is a separate device from customer premise device; and wherein said device to which the set of comments is a personal computer”. The claim is unclear as to what to do with the set of comments. For  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1-9 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. Pub. No. US 2012/0290953 A1 (Hereinafter “Russell”), in view of Nandiraju et al. Pub. No US 2012/0174169 A1 (Hereinafter “Nandiraju”).
	Regarding Claim 1, Russell discloses a method of providing access to social networking content, comprising: 
 	 displaying video content, obtained via a customer premise device, corresponding to a video program (see paragraph [0032]); 


sending a message (see paragraph [0037]), said message providing information indicating a device to which said set of comments is to be sent (see paragraph [0040]).
Russell fails to disclose:
receiving, at a network headend, a request for social network content from said customer premise device;
in response to said request for social networking content, sending a message  from the network headend to a social networking content server, said message from the network headend providing information indicating a device to which said set of comments is to be sent.
in analogous art, Nandiraju teaches:
receiving, at a network headend, a request for social network content from said customer premise device (see paragraphs [0031] and [0033]);
in response to said request for social networking content, sending a message  from the network headend to a social networking content server, said message from the network headend providing information indicating a device to which said set of comments is to be sent (see paragraphs [0038] and [0054]); and 
	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify the method of Russell with the teaching taught by Nandiraju in order to deliver a VOD content item proactively to a requesting user and to social networking friends of that user who share a common distribution node, thereby 

Regarding Claim 2, Russell in view of Nandiraju teach the method as discussed in the rejection of claim 1. Nandiraju further teaches operating the network headend to determine from stored information corresponding to said customer premise device the device to which the set of comments is to be sent (see paragraph [0050]); and operating the network headend to include in said message from the network headend to the social network content server the address corresponding to the device to which the set of comments is to be sent along with information indicating said video program (see paragraphs [0054] and [0057]).

Regarding Claim 3, Russell in view of Nandiraju teach the method as discussed in the rejection of claim 2. Russell (see fig.1) in view of Nandiraju (see fig.1) further teach wherein said customer premise device is a different device from the device to which the set of comments is to be sent.
Regarding Claim 4, Russell in view of Nandiraju disclose the method as rejected in claim 3. Russell further discloses wherein said customer premise device is a set top box (see paragraph [0022]); and wherein the method further comprises: operating the device to which the set of comments is to be sent to (see paragraph [0037]): receive a set of comments relating to said video program from said social network content server (see paragraph [0040]); and display said set of comments while said video program is being displayed (see paragraph [0040]).



 	Regarding Claim 6, Russell discloses a method of providing access to social networking content, comprising: 
displaying video content, obtained via a set top box, corresponding to a video program (see paragraph [0032]); 
receiving at said set top box a signal from a remote control indicating a request for social networking content (see paragraph [0033]); 
receiving, a request for social network content from said set top box (see paragraph [0033]);
sending a message (see paragraph [0037]), said message providing information indicating a device to which said set of comments is to be sent (see paragraph [0040]);
-3-operating the device to which the set of comments is to be sent to display social network content including a set of comments relating to said video program while said video program is being displayed, said displaying social network content occurring after 
Russell fails to disclose:
receiving at a network headend, a request for social network content from said set top box; 
in response to said request for social networking content, sending a message to a social networking content server providing information indicating a device to which a set of comments is to be sent; 
in analogous art, Nandiraju teaches:
receiving, at a network headend, a request for social network content from said set top box (see paragraphs [0031] and [0033]);
in response to said request for social networking content, sending a message to a social networking content server providing information indicating a device to which a set of comments is to be sent (see paragraphs [0038] and [0054]); and 
	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to modify the method of Russell with the teaching taught by Nandiraju in order to deliver a VOD content item proactively to a requesting user and to social networking friends of that user who share a common distribution node, thereby the customer who has proactively been served that VOD content item is able to begin viewing without delay, and is likely to be delighted.

	Regarding Claim 7, the claim is being analyzed with respect to the rejection of 

claim 1.




 	Regarding Claim 9, Russell in view of Nandiraju teach the system as discussed in the rejection of claim 8. Russell further discloses wherein said display device is a television which is used to display said video program (see Figs.3A-3E presentation device 104a/b).

Regarding Claim 11, Russell in view of Nandiraju teach the system as discussed in the rejection of claim 7. Russell further discloses wherein the customer premise device is a set top box (see paragraph [0022]), and said device to which the set of comments is to be sent being different from said customer premise device (see fig.1). on the other hand, Nandiraju teach wherein the message to the social networking content server providing information indicating a device to which the set of comments is to be sent includes an address corresponding to the device to which the set of comments is to be sent (see paragraphs [0038] and [0054]).

Regarding Claim 12, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 2. Russell further discloses wherein the customer premise 

device is a set top box (see paragraph [0022]).  

Regarding Claim 13, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 5. Russell further discloses wherein the customer premise 

device is a set top box (see paragraph [0022]).  


 	Regarding Claim 14, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 1. Russell further discloses operating the network headend to 
determine, from stored information, an address corresponding to the device to which the set of comments is to be sent (see paragraph [0050]); and operating the network headend to include the determined address in said message to the social networking content server providing information indicating the device to which a set of comments is to be sent (see paragraphs [0054] and [0057]).

	Regarding Claim 15, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 14. Nandiraju further teaches wherein the device to which the set of comments is to be sent is a different device from the customer premise device from which the network headend received said request for social network content (see paragraph [0024]).  

	Regarding Claim 16, Russell in view of Nandiraju teach the method as discussed 
in the rejection of claim 15. Nandiraju further teaches wherein said device to which the set of comments is a separate device from customer premise device (see fig.1); and wherein said device to which the set of comments is a personal computer or portable communication device indicated by a customer database to correspond to said 

	Regarding Claim 17, Russell in view of Nandiraju teach the method as discussed 
in the rejection of claim 16. Nandiraju further teaches operating the network headend to store said stored information in a customer record corresponding to said customer premise device from which the request for social network content was received, said customer record including said address to which corresponding to the device to which the set of comments is to be sent (see paragraphs [0050] and [0054]).  

	Regarding Claim 18, Russell in view of Nandiraju teach the method as discussed 
in the rejection of claim 11. Nandiraju further teaches wherein said network headend includes a customer database including stored information indicating said address corresponding to the device to which the set of comments is to be sent (see paragraph [0050]).
  
Regarding Claim 19, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 18. Russell further discloses wherein the customer premise 

device is a set top box (see paragraph [0022]).  


Regarding Claim 20, Russell in view of Nandiraju teach the method as discussed 

in the rejection of claim 19. Russell further disclose wherein said device to which the set of comments is to be sent is a personal computer or portable communications device in the same room as said customer premise device (see paragraph [0027]).  




 9.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell et al. Pub. No. US 2012/0290953 A1 (Hereinafter “Russell”), in view of Nandiraju et al. Pub. No US 2012/0174169 A1 (Hereinafter “Nandiraju”), further in view of Shusman Pub. No.: US 2009/0089840 A1 (Hereinafter “Shusman”).

 	Regarding Claim 10, Russell in view of Nandiraju teach the system as discussed in the rejection of claim 7. Russell further teaches a social network server configured to generate said set of comments from social network messages (see paragraph [0037])
	Russell in view of Nandiraju fail to teach:		
input from a live moderator of a social network to which said social network server corresponds.	
in analogous art, Shusman teaches:
input from a live moderator of a social network to which said social network server corresponds (see paragraph [0094]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Russell in view of Nandiraju with the teaching as taught by Shusman in order to create a talkshow to explore news items included in a televised news report. Such a talkshow would allow viewers and a commentator to fully explore news items within the context of a news broadcast.

Conclusion    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424